DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
It should be noted that this application has been transferred to another Examiner.
Terminal Disclaimer
The terminal disclaimer filed on 07/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,412,959 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 10, 12-13, 22, 44, 55-56 and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. (previously cited, WO 2006/059626).
Regarding claim 1, Kaneko et al. teach an apparatus for use with a fluid that contains biological cells, the apparatus comprising a tray (1) shaped to define a flat planar upper surface configured to support the fluid, the upper surface not being completely surrounded by a wall and a property selected from the group consisting of transparency and translucency (the flat planar upper surface of the tray 1 as shown in figures 1 and 4, is not covered on all sides including top side, and thus meets the limitation “the upper surface not being completely surrounded by a wall”).  Kaneko et al. at paragraphs [0008], [0016] to [0018], and [0021] and Figure 4.  	 Kaneko et al. do not specifically teach that the surface area of the flat planar surface is less than 900 mm2 and with a plurality of protrusions protruding from the underside of the tray, the tray having a thickness of between 0.4 and 0.8 mm. 	With respect to the specific dimensions (the surface area of the flat planar surface is less than 900 mm2 and the thickness of the tray is between 0.4 and 0.8 mm), absent persuasive evidence of the criticality of these particular values, they are considered merely design choices that would have been prima facie obvious to one of ordinary skill in the art depending on the cryogenic needs.  Finally, with respect to the plurality of protrusions protruding from the underside of the tray, it would have been prima facie obvious to one of ordinary skill in the art to modify the disclosure of Kaneko et al. to include projections on the underside of the tray in order to prevent the tray from sticking to a cryogenic vial in which it has been inserted.
Regarding claim 10, Kaneko et al. further teach wherein the upper surface has a level of hydrophobicity such that it is configured to contact a drop of water with a contact angle that is between 60 and 120 degrees ([0018]).
Regarding claims 12 and 13, Kaneko et al. teach a cryogenic vial (21) and that the apparatus is shaped and sized to fit inside the vial.  Kaneko et al. at Figure 4.  With respect to the specific dimensions of the cryogenic vial (length of 44 mm and a diameter of 12.5 mm), absent persuasive evidence of the criticality of these particular values they are considered merely design choices that would have been prima facie obvious to one of ordinary skill in the art depending on the cryogenic needs.  
Regarding claim 22, neither the intended use nor manner of operation of a claimed apparatus patentably distinguishes it from the prior art.  M.P.E.P. § 2114.
Regarding claim 44, yet again with respect to the specific dimensions and locations of the protrusions, absent persuasive evidence of the criticality of these particular values and locations they are considered merely design choices that would have been prima facie obvious to one of ordinary skill in the art depending on the cryogenic needs.
Regarding claim 55, Kaneko et al. teach a rectangular tray.  Kaneko et al. at Figure 4.  
Regarding claims 56 and 58, absent persuasive evidence of the criticality of the particular tray length and width claimed they are considered merely design choices that would have been prima facie obvious to one of ordinary skill in the art depending on the cryogenic needs.
Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuhr et al. (US 5,925,511; hereinafter “Fuhr”) in view of Bridges (US 6,066,496).
Regarding claim 1, Fuhr teaches an apparatus for use with a fluid that contains biological cells, the apparatus comprising: 	a tray shaped to define:  	a flat planar upper surface configured to support the fluid (FIGS. 1 and 5: substrate 13,53 having a flat surface configured to receive biological cells; col. 8, ll. 27-31), the upper surface not being completely surrounded by a wall (FIGS. 1 and 5: flat substrate 13,53).  	Fuhr teaches wherein the tray has an underside and it is disposed within a vessel (FIG. 1: vessel 16) but does not teach wherein the underside of the tray includes a plurality of protrusions protruding from the underside of the tray. However, it would have been prima facie obvious to one of ordinary skill in the art to modify the disclosure of Fuhr  to include projections on the underside of the tray in order to prevent the tray from sticking to a cryogenic vial in which it has been inserted. 	Bridges teaches an apparatus for use with a fluid containing biological cells comprising a substrate having an upper surface configured to receive biological cells (FIG. 3: substrate 14; col. 5, ll. 25-39), a vessel enclosing the substrate (FIG. 3: vessel 18), and a plurality of projections projecting from an underside of the substrate (FIG. 3: foot supports 15; col. 5, ll. 25-39).  	In view of Bridges, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the projections of Bridges with the substrate of Fuhr in order to maintain the substrate above the bottom surface of the vessel and thereby exposing the fluid within the vessel to all sides of the substrate, as taught by Bridges (col. 5, ll. 25-39). One would have motivated to have made said modification for the purpose enhancing the exposure of the cells on the substrate to the fluid within the vessel and thereby provide optimal processing conditions for the cells.  	With respect to the specific dimensions (the surface area of the flat planar surface is less than 900 mm2 and the thickness of the tray is between 0.4 and 0.8 mm), absent persuasive evidence of the criticality of these particular values, they are considered merely design choices that would have been prima facie obvious to one of ordinary skill in the art depending on the cryogenic needs. 	
Regarding claim 7, modified Fuhr does not explicitly disclose wherein the tray is transparent. However, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the material of the tray of modified Fuhr with a transparent material, because such modification would have been the simple substitution of one known material for another for the predictable result of forming trays containing biological cells. Further, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).   
Claim(s) 2, 4-6, 15-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuhr in view of Bridges as applied to claim 2 above, and further in view of Bear et al. (US 4,670,396; hereinafter “Bear”).
Regarding claim 2, modified Fuhr teaches the apparatus according to claim 1 as set forth above.  	Modified Fuhr further teaches wherein the flat planar upper surface is shaped to define an outer perimeter that is does not contact any element extending higher than the flat planar upper surface (Fuhr, FIGS. 1 and 5), but does not explicitly disclose wherein at least some of the outer perimeter contacts an element extending higher than the flat planar upper surface. 	Bear teaches an apparatus for use with a fluid that contains biological cells comprising a vessel (FIG. 1: 12) enclosing a tray (FIG. 3A: platform 20) having a planar upper surface (col. 3, ll. 45-47) and defining a perimeter including at least one element extending higher than the flat planar upper surface (FIG. 3A: walls (26,28) and handle 24; col. 3, ll. 45-61; col. 5, ll. 4-11).  	In view of Bear, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the tray of modified Fuhr to comprise a handle as disclosed by Bear (FIG. 3A: walls 26,28 and handle 24; col. 3, ll. 45-61; col. 5, ll. 4-11). One of ordinary skill in the art would have made said modification because said modification would have resulted in an apparatus having the added advantage of facilitating ease of removal of the tray from the vessel (Bear, abstract). 
Regarding claim 4, modified Fuhr teaches wherein at least 40% of the outer perimeter does not contact any element extending higher than the flat planar upper surface (Bear, FIG. 3A: walls 26,28 and handle 24; col. 3, ll. 45-61; col. 5, ll. 4-11)
Regarding claim 5, modified Fuhr teaches wherein at least 60% of the outer perimeter does not contact any element extending higher than the flat planar upper surface (Bear, FIG. 3A: walls 26,28 and handle 24; col. 3, ll. 45-61; col. 5, ll. 4-11).
Regarding claim 6, modified Fuhr teaches wherein at least 80% of the outer perimeter does not contact any element extending higher than the flat planar upper surface (Bear, FIG. 3A: walls 26,28 and handle 24; col. 3, ll. 45-61; col. 5, ll. 4-11).
Regarding claim 15, modified Further does not teach a handle comprising: 	a first handle portion being generally perpendicular to the tray, and disposed at an end of the tray; and 	a second handle portion being generally parallel to the tray, and coupled to the first handle portion.   	Bear teaches an  apparatus for use with a fluid that contains biological cells comprising a vessel (FIG. 1: 12) enclosing a tray (FIG. 3A: platform 20) having a planar upper surface (col. 3, ll. 45-47) and defining a perimeter including at least one element extending higher than the flat planar upper surface (FIG. 3A: walls (26,28) and handle 24; col. 3, ll. 45-61; col. 5, ll. 4-11). The handle includes a first handle portion being generally perpendicular to the tray, and disposed at an end of the tray (FIG. 3A: col. 3, ll. 56-57), and a second handle portion being generally parallel to the tray, and coupled to the first handle portion (FIG. 3A: walls forming projections 56,58). 	In view of Bear, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the tray of modified Fuhr to comprise a handle as disclosed by Bear (FIG. 3A: handle 24; col. 3, ll. 45-61; col. 5, ll. 4-11). One of ordinary skill in the art would have made said modification because said modification would have resulted in an apparatus having the added advantage of facilitating ease of removal of the tray from the vessel (Bear, abstract). 
Regarding claim 16, modified Fuhr teaches wherein the first handle portion is disposed at a proximal end of the tray, wherein the tray has a central longitudinal axis that extends through the proximal end and a distal end of the tray, and wherein the central longitudinal axis falls on or is generally parallel to a plane defined by the first handle portion (Bear, FIG. 3A: handle 24; col. 3, ll. 45-61; col. 5, ll. 4-11).
Regarding claim 19, modified Fuhr teaches wherein the handle further comprises a handle wall coupled to the end of the tray, and 	each of the first handle portion and the second handle portion is: generally perpendicular to the handle wall, and coupled to the tray, by being coupled to the handle wall (Bear, FIG. 3A: handle 24; col. 3, ll. 45-61; col. 5, ll. 4-11).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-7, 10, 12-13, 15-16, 19, 22, 44, 55-56 and 58 have been considered but are moot in view of the new ground of rejection. 
In response to the Applicant’s argument that Kaneko et al. fails to teach the claimed tray that is not completely surrounded by a wall, as discussed in the rejection,  the flat planar upper surface of the tray 1 as shown in figures 1 and 4 of Kaneko et al. is not covered on all sides including the top side, and thus meets the limitation “the upper surface not being completely surrounded by a wall”.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799